In this case there appears to have been a want of diligence as well as culpable negligence on the part of the plaintiff in error. Time will not permit a further examination of the matter. The following cases are pertinent to the matter in hand. Nevins v. McKee, 61 Texas 412; Contraras v. Haynes, 61 Texas, 104; Johnson v. Templeton, (nnreported); Schleicher v. Markward, 61 Texas 102; Montgomery v. Carlton, 56 Texas 431; Plummer v. Power, 29 Texas 14; Snow v. Harpe, 22 Texas 168; Burnley v. Rice, 21 Texas 183. Many other cases from our own courts to the same effect could be cited.
The judgment is affirmed.
West, J.